[Cite as Robinson v. Fender, 2022-Ohio-580.]



               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                               TRUMBULL COUNTY

JACKIE ROBINSON,                                 CASE NO. 2021-T-0048

                Petitioner,
                                                 Original Action for Writ of Habeas Corpus
        -v-

DOUGLAS FENDER,
WARDEN,

                Respondent.


                                         PER CURIAM
                                          OPINION

                                    Decided: February 28, 2022
                                   Judgment: Petition dismissed


Jackie Robinson, pro se, PID# A554-458, Mansfield Correctional Institution, P.O. Box
788, Mansfield, OH 44901 (Petitioner).

Dave Yost, Ohio Attorney General, and Jerri L. Fosnaught, Assistant Attorney General,
Criminal Justice Section, 30 East Broad Street, 23rd Floor, Columbus, OH 43215 (For
Respondent).


PER CURIAM.

        {¶1}    Petitioner, Jackie Robinson, filed a petition for a writ of habeas corpus,

arguing that he is illegally confined past the expiration of a prison sentence imposed by

the Summit County Court of Common Pleas in October 2008. Respondent, Warden

Douglas Fender, moved to dismiss or, in the alternative, for summary judgment.

        {¶2}    If a person restrained of his liberty is an inmate of a state
                benevolent or correctional institution, the location of which is
                fixed by statute and at the time is in the custody of the officers
                of the institution, no court or judge other than the courts or
               judges of the county in which the institution is located has
               jurisdiction to issue or determine a writ of habeas corpus for
               his production or discharge. Any writ issued by a court or
               judge of another county to an officer or person in charge at
               the state institution to compel the production or discharge of
               an inmate thereof is void.

R.C. 2725.03.

       {¶3}    At the time of filing his petition, Petitioner was incarcerated in the Lake Erie

Correctional Institution, located within Ashtabula County, Ohio. In his response to the

motion to dismiss, Petitioner admits that he is now incarcerated in the Mansfield

Correctional Institution, which is located in Richland County, Ohio. Thus, by his own

admission, Robinson is not incarcerated in a county within this court’s territorial

jurisdiction. Accordingly, we lack jurisdiction to determine a writ of habeas corpus for his

production or discharge. Bridges v. McMackin, 44 Ohio St.3d 135, 541 N.E.2d 1035

(1989) (R.C. 2725.03 allocates habeas corpus jurisdiction among the courts of appeals

on a territorial basis).

       {¶4}    Respondent’s motion to dismiss is granted. Petitioner’s petition for a writ of

habeas corpus is dismissed for lack of jurisdiction.




THOMAS R. WRIGHT, P.J., CYNTHIA WESTCOTT RICE, J., JOHN J. EKLUND, J.,

concur.




                                               2
Case No. 2021-T-0048